Citation Nr: 1634815	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-19 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right hip as a result of VA surgical treatment in April 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to December 1946.  He testified before the undersigned Veterans Law Judge in May 2016 and a transcript of the hearing is of record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's claimed additional disability of the right hip is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, due to hip arthroplasty performed at a VAMC. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability of the right hip have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.358 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his right hip dislocation is a result of the right hip arthroplasty performed at a VAMC.  Pursuant to 38 U.S.C.A. § 1151, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  

To determine whether an additional disability was caused by medical treatment, VA compares a veteran's condition immediately before the beginning of such treatment to his or her condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that he or she has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(1).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Historically, for a period before October 1997, 38 U.S.C.A. § 1151 did not require any showing of negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination).  However, the current version of 38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in May 2012.  Therefore, the claim must be adjudicated under the current version of § 1151.  That is, the standard is to preclude compensation if the evidence does not establish negligence or other fault on the part of VA, or of an event not reasonably foreseeable.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Turning to the evidence, the Veteran is seeking entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right hip as a result of VA surgical treatment on April 19, 2005.  He underwent a right total hip arthroplasty at the East Orange VAMC.  The evidence also shows that he has an additional disability of right hip dislocation with pain.  

However, to receive compensation benefits under the provisions of § 1151, the fact of additional disability alone is not enough.  Rather, as noted above, the additional disability (in this case hip dislocation and pain) must have been due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or not reasonably foreseeable.  After carefully reviewing the evidence of record, the requirements are not met for compensation under 38 U.S.C.A. § 1151.  

First, the Veteran has not argued that VA furnished care without his informed consent.  The record contains evidence that prior to the April 2005 surgery, he was taken to the operating room after his consent was obtained.  Next, as to the issue of negligence and foreseeability, the Veteran was afforded a VA examination in May 2013 to address these issues.  

The examiner noted that the Veteran had right hip arthroplasty in April 2005 and that post-surgery X-ray reports reflect that the hip joint was intact.  After being transferred, he felt a "pop" in his right hip while ambulating and subsequent X-rays reveal a dislocation.  The clinician noted the Veteran's pertinent history including the right hip arthroplasty and the subsequent events and X-rays.  He discussed the treatment options that followed and that the Veteran was now deemed high risk for surgery.  The clinician noted the Veteran's diagnosed right hip dislocation with constant pain in the right hip area.  

On the issue of foreseeability, the May 2013 VA examiner reported that dislocation was a known complication of total hip arthroplasty.  He added that research reveals that the rate of dislocation ranges from 0.5 percent to 10 percent.  In addition, the pre-operative note regarding the June 2005 right hip closed reduction and aspiration reflects that complications of surgery include risk of immediate or late recurrent subluxation or dislocation of the hip as well as residual hip pain and weakness.  Therefore, hip displacement was a reasonably foreseeable outcome of this surgery.  

The May 2013 VA examiner further opined that it did not appear that any improper event had occurred resulting in the Veteran's dislocation "and was an unforeseeable complication."  It appears that the wording involving unforeseeable complication in the latter part of the examiner's statement was a typographical error in that he clearly stated that dislocation was a known complication of arthroplasty.  Nonetheless, the May 2013 VA medical opinion is highly probative that the Veteran's right hip dislocation was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

The VA examiner's findings are consistent with the other medical evidence of record as well.  The April 2005 VA surgery report reflects that the Veteran tolerated the procedure well and that there were no complications.  Additional VA treatment records show that he suffered an anterior dislocation of his prosthesis first noted on X-ray taken June 2005.  At that time, he reported feeling an increase in groin pain two weeks after arrival to Lyons VAMC.  No treatment record shows that his dislocation was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the right hip arthroplasty, or that the right hip dislocation was an event which was not reasonably foreseeable.  

At the hearing before the Board, the Veteran and his son questioned whether the hip replacement joint itself was defective.  Upon careful review of the evidence, no medical professional has ever indicated or even hinted that there was anything defective with the actual replacement hip.  His or his son's lay statements are not competent evidence, as the issue of whether the hip replacement joint itself was defective is a complex medical determination and not amendable to speculative lay observation.

Rather, the only evidence which suggests that the Veteran's current claimed disabilities are due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA is his and his son's own statements.  They, however, lacks the requisite medical expertise to offer a medical opinion without competent substantiation.  The Veteran is competent to state that he has right hip pain and his son can offer statements on his own observations however the issue in this case is a complex matter which requires specialized training for a determination; therefore, it is not susceptible of resolution by lay opinions on etiology.  In the absence of any competent evidence demonstrating that the Veteran's right hip disability is due to VA negligence or an event not reasonably foreseeable, compensation under 38 U.S.C.A. § 1151 is denied.

Based on the foregoing, there is no competent and credible evidence of record suggesting that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The VA examiner's opinion is highly probative and uncontroverted by any other competent and credible evidence of record.  Thus, the Board concludes that the Veteran's right hip dislocation is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, due to procedures performed at a VAMC.   

Accordingly for the reasons stated above, the Board finds that the evidence preponderates against the claim for compensation under 38 U.S.C.A. § 1151 for a right hip disability as a result of right hip arthroplasty performed at a VAMC, and there is no doubt to be resolved.  .  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in April 2013 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim for compensation under 38 U.S.C.A. § 1151, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2005 to 2013 were obtained and associated with the claims folder.  The May 2016 Board hearing transcript and various lay statements are also associated with the claims file.  There is no identified relevant evidence that has not been accounted for.  

A VA opinion was obtained in 2013 in order to obtain medical evidence as to the nature and etiology of the claimed disability.  The VA examiner reviewed the claims file, the Veteran's subjective history, and clinical findings and rendered an opinion with supportive rationale.  The VA examination is adequate, because it was performed by medical professional based upon a review of the claims file and include a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinion and accompanying rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the right hip as a result of VA surgical treatment in April 2005 is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


